DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application No. 15/879849 filed on 12/18/2020. Claims 1-15 are pending for examination. Claims 1-2 and 8-9 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding independent claims 1 and 8, Applicant amended the claims to include the limitation, “wherein the engine controller is configured to deactivate the correcting mode in response to detecting the fault and perform a second diagnostic to determine if the fault is a single channel fault associated with at least one engine sensor, or a dual channel fault associated with the at least one engine sensor”. Although the previously cited references Skarvan in view of Karpman fails to disclose the amended limitation of deactivating the correcting mode when detecting and diagnosing a single or dual channel failure associated with a sensor, Peron et al. U.S. Patent No. 7,120,536 (“Peron”), teaches the limitation (see at least [col. 16, line 31-39] If the malfunctions can be corrected, the central control means 530 deactivate the means 500, 502 and 516 and activate the onboard correction means 34 and the correction analysis means 540. The correction means 34 then receive the list Lmal of corrections to be effected and supply to the correction analysis means 540 the results of the correction.)
Regarding claims 2 and 9, Applicant amended the claims to include the limitation, “wherein the single channel fault indicates either the first engine condition sensor and the second engine condition sensor is a faulty senor, and wherein the dual channel fault indicates both the first engine condition sensor and the second engine condition sensor are faulty sensors”. However, a previously cited reference, Bansal, teaches a system for determining whether the fault is one of a single channel fault associated with one of the first engine condition sensor or the second engine condition sensor, or a dual channel fault of both the first and second engine condition sensors (see at least [col. 10, line 1-11] According to an embodiment in which the system supports both single channel error correction mode and graceful degradation mode, the system can continue to correct errors while at the same time reconfiguring to deactivate faulty channels. For example, if a data channel failed the data could be striped over the remaining six data channels and the parity channel could continue be used for error correction. However, if the system needed at least six data channels to meet bandwidth requirements if a second channel failed the parity channel would have to be deactivated which would eliminate the error correction capability at that point.)
Regarding claims 2-7 and 9-15, Applicant notes that each of these claims ultimately depend from independent claims 1 and 8, which Applicant argues is patentable over the cited references for the reason discussed above. Applicant argues that claims 2-7 and 9-15 are patentable for the reason of being dependent from claims 1 and 8. Examiner respectfully disagrees. See arguments concerning patentability of the independent claims and further details concerning the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Skarvan et al. U.S. Patent No. 5,775,089 (“Skarvan”) in view of Karpman et al. U.S. Patent No. 8,668,434 (“Karpman”) and Peron et al. U.S. Patent No. 7,120,536 (“Peron”).
Regarding claim 1 as best understood, Skarvan discloses an engine control system comprising:
an electronic hardware engine controller in signal communication with at least one engine sensor (see at least [claim 1] (b) a first sensor configured to provide a first pressure signal corresponding to a gas pressure associated with performance of said engine…) 
that measures an engine operating parameter of an engine, the engine controller configured to, (see at least [column 2, line 43-46] In yet another aspect of the present invention, a gas turbine engine is operated by sensing a gas pressure with a sensor to provide a measured pressure signal for operation of the engine in a non-fault mode...)
generate at least one synthesized engine operating parameter (see at least [column 2, line 46-47] A synthesized pressure signal is generated...
wherein the engine controller is configured to selectively operates in a correcting mode and a non-correcting mode, (see at least [column 2, line 44-57] In yet another aspect of the present invention, a gas turbine engine is operated by sensing a gas pressure with a sensor to provide a measured pressure signal for operation of the engine in a non-fault mode…. The synthesized pressure signal is corrected with the adjustment signal and used in place of the measured pressure signal during operation of the engine in a fault mode…)
Skarvan fails to explicitly disclose an engine controller that determines a corrector error parameter and determines a faulty sensor among the at least one engine sensor based on a comparison between the error value and the corrector error parameter.
However, Karman teaches periodically calculates and monitors a corrector error parameter that is dynamically estimated based on outputs of an open-loop model (OLM) while operating in the correcting mode, compares the corrector error parameter to a threshold and determines a fault associated with the at least one engine sensor based on the comparison (see at least [claim 32, limitation-c] comparing the measured pressure signal and synthesized pressure signal to establish an adjustment signal corresponding to deviation of the engine from the nominal relationship during the non-fault mode…)
Thus, Skarvan discloses an engine controller that measures an engine operating parameter, like temperature, pressure, etc., and generates a synthesized version of said parameter which is used to calculate an error value between the original and synthesized parameters. Karpman teaches the above controller to detect sensor failure based on comparing an error value with a threshold value.

Furthermore, Skarvan fails to explicitly disclose deactivating the correcting mode when detecting and diagnosing a single or dual channel failure associated with a sensor. However, Peron teaches wherein the engine controller is configured to deactivate the correcting mode in response to detecting the fault and perform a second diagnostic to determine if the fault is a single channel fault associated with at least one engine sensor, or a dual channel fault associated with the at least one engine sensor (see at least [col. 5, line 26-31] The control unit 32 comprises onboard malfunction/drift correction means 34 for correcting a predetermined set of malfunctions and drifts of the engine and of the systems for acquiring the cylinder pressures and the engine shaft angle, for example poor calibration of a sensor, poor angular alignment, reversed connections, etc. AND [col. 16, line 31-39] If the malfunctions can be corrected, the central control means 530 deactivate the means 500, 502 and 516 and activate the onboard correction means 34 and the correction analysis means 540. The correction means 34 then receive the list Lmal of corrections to be effected and supply to the correction analysis means 540 the results of the correction. The correction analysis means 540 then evaluate the correction and supply in return their evaluation to the central control means 530. If the correction has failed, the central control means 530 activate the means 538 for sending the signal indicating that a servicing operation is necessary. If the correction has succeeded, the central control means 530 deactivate the correction means and the correction analysis means and then activate the means 518 and 520.)

Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Skarvan in view of Karpman to incorporate the teachings of Peron to deactivate the correcting mode when detecting and diagnosing a single or dual channel failure associated with a sensor. Doing so allows for sensor fault diagnostics and optimized engine usage.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Skarvan in view of Karpman and Peron as applied to claim 1 above, and further in view of Bansal et al. U.S. Patent No. 7,246, (“Bansal“).
Regarding claim 2 as best understood, Skarvan discloses the engine control system of claim 1, wherein the at least one engine sensor includes a first engine condition sensor and a second engine condition sensor, and (see at least [column 2, line 27-32] In another aspect of the present invention, a gas turbine engine has a first sensor that provides a first pressure signal corresponding to gas pressure associated with performance of the engine. The system also includes a second sensor that provides a torque signal corresponding to torque produced by the engine.)
According to an embodiment in which the system supports both single channel error correction mode and graceful degradation mode, the system can continue to correct errors while at the same time reconfiguring to deactivate faulty channels. For example, if a data channel failed the data could be striped over the remaining six data channels and the parity channel could continue be used for error correction. However, if the system needed at least six data channels to meet bandwidth requirements if a second channel failed the parity channel would have to be deactivated which would eliminate the error correction capability at that point.)
Thus, Skarvan discloses a method for determining errors associated with an engine sensor and determining a faulty sensor. Bansal teaches determining whether the fault is one of a single channel fault associated with one of the first engine condition sensor or the second engine condition sensor, or a dual channel fault of both the first and second engine condition sensors.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skarvan and incorporate the teachings of Bansal to determine whether the fault is one of a single channel fault associated with one of the first engine condition sensor or the second engine condition sensor, or 

Regarding claim 3 as best understood, Skarvan discloses the invention as stated above with respect to claim 2. Skarvan fails to explicitly disclose an engine controller that determines an open loop corrector error based on the error value, and detects the faulty sensor based on a comparison between the open loop corrector error and an expected sensor tolerance range of the at least one engine sensor.
However, Karpman teaches an engine control system that determines an open loop corrector error based on the error value (see at least [claim 2] The system of claim 1, wherein the open loop module generates the error by comparing the flow parameter to a constrained value.), and detects the faulty sensor based on a comparison between the open loop corrector error and an expected sensor tolerance range of the at least one engine sensor (see at least [column 8, line 21-24] Corrector outputs Y, and truth VectorY are compared within a particular tolerance defined by comparator (CMP) 23, which outputs the difference by generating error corrector vector E. and [column 4, line 58-62] Modules 18 and 19 monitor the State of system hardware including actuators 14, sensor modules 15 and 16, and apparatus 11. For example, the health of apparatus 11 and system sensors 15 is assessed based on a comparison of sensor values with the predictions of CLM 12.) 
Thus, Skarvan discloses an engine controller as disclosed in claims 1 and 2. Karpman teaches the above controller to an open loop error and detect the faulty sensor based on said error and an expected tolerance range.
.

Claims 4-7 and are rejected under 35 U.S.C. 103 as being unpatentable over Skarvan in view of Karpman, Peron, and Bansal as applied to claim 3 above, and further in view of Zwakhals et al. U.S. Pub. No. 2016/0180274 (“Zwakhals“).
Regarding claim 4 as best understood, Skarvan in view of Karpman and Peron disclose the invention as stated above with respect to claim 3. Skarvan fails to explicitly disclose wherein the engine controller detects the faulty sensor in response to the open loop corrector error exceeding the expected sensor tolerance range.
However, Zwakhals teaches an engine control system wherein the engine controller detects the faulty sensor in response to the open loop corrector error exceeding the expected sensor tolerance range (see at least [¶ 0092] if the difference exceeds the tolerance range, the error may be considered hard, and the software may require the agent to correct the error (e.g., by indicating which of the sensor readings is correct or by inputting a correct delivery amount) before allowing the agent to proceed.) Zwakhals teaches the above system to establish sensor fault when the sensor error exceeds the tolerance range.
Thus, Skarvan discloses an engine control system for detecting engine sensor failure when measuring specific engine operating parameters. Karpman discloses an engine controller 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skarvan to incorporate the teachings of Zwakhals to include an engine controller that detects the faulty sensor in response to the open loop corrector error exceeding the expected sensor tolerance range. Doing so allows the system to more accurately and speedily identify sensor failures.

Regarding claim 5 as best understood, Skarvan discloses an engine control system wherein the engine controller controls the at least one actuator based on the synthesized engine operating parameter and the engine operating parameter when operating in the correcting mode (see at least [claim 32, limitation-c] comparing the measured pressure signal and synthesized pressure signal to establish an adjustment signal corresponding to deviation of the engine from the nominal relationship during the non-fault mode…), and wherein the engine controller controls the at least one actuator based on the synthesized engine operating parameter while disregarding the engine operating parameter when operating in the non-correcting mode (see at least [claim 32, limitation-d] correcting the synthesized pressure signal with the adjustment signal and operating the engine with the synthesized pressure signal in place of the measured pressure signal during a fault mode of engine operation, the fault mode being established when failure of the sensor is detected.) Skarvan fails to explicitly disclose an engine controller further comprising at least one actuator that controls operation of the engine. 
The actuator regulates fluid flow across the pressure drop, and the processor directs the actuator to regulate the fluid flow by positioning a control element in the apparatus. and [Detailed Description, line 54-57] Actuators 14 use control hardware to position various control elements of apparatus 11 in accordance with the control request, resulting in quick and accurate control of apparatus 11.) Karpman teaches the above system to establish a component of the engine control system having at least one actuator.
Thus, Skarvan discloses an engine control system for detecting engine sensor failure when measuring specific engine operating parameters. Skarvan further discloses the engine controller to operate in correcting and non-correcting modes, where the correcting mode is when the engine operation is based on the actual and the synthesized parameter values, while in the non-correcting mode the engine operation is based only on the actual parameter. Karpman teaches the above controller to include at least one actuator for the operation of the engine.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skarvan to further incorporate the teachings of Karpman and Skarvan to include an engine control system further comprising at least one actuator that controls the operation of the engine, wherein the engine controller operates in a correcting mode and a non-correcting mode, wherein the engine controller controls the at least one actuator based on both the synthesized engine operating parameter and the engine operating parameter when operating in the correcting mode, and wherein the engine controller controls the at least one actuator based on the synthesized engine operating parameter while disregarding the engine operating parameter when operating in the 

Regarding claim 6 as best understood, Skarvan teaches the engine control system of claim 5, wherein the engine controller determines the open loop corrector error while operating in the correcting mode, (see at least [column 2, line 51-53] The measured pressure signal and synthesized pressure signal are compared to establish an adjustment signal corresponding to deviation of the engine from the nominal relationship during the non-fault mode.)
Skarvan fails to explicitly disclose determining whether the fault is one of a single channel fault associated with one of the first engine condition sensor or the second engine condition sensor, or a dual channel fault of both the first and second engine condition sensors. 
However, Bansal teaches a system wherein the engine controller deactivates the correcting mode in response to detecting the fault and performs a diagnostic to determine whether the fault is one of a single channel fault associated with one of the first engine condition sensor or the second engine condition sensor, or a dual channel fault of both the first and second engine condition sensors (see at least [column 10, line 1-11] According to an embodiment in which the system supports both single channel error correction mode and graceful degradation mode, the system can continue to correct errors while at the same time reconfiguring to deactivate faulty channels. For example, if a data channel failed the data could be striped over the remaining six data channels and the parity channel could continue be used for error correction. However, if the system needed at least six data channels to meet bandwidth requirements if a second channel failed the parity channel would have to be deactivated which would eliminate the error correction capability at that point.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skarvan and incorporate the teachings of Karpman to determine whether the fault is one of a single channel fault associated with one of the first engine condition sensor or the second engine condition sensor, or a dual channel fault of both the first and second engine condition sensors. Doing so allows for efficient detection of a faulty engine sensor.

Regarding claim 7 as best understood, Skarvan discloses an engine control system wherein, while operating in the correcting mode, the open loop corrector error estimates an error correction for correcting a drift of the engine operating parameter in response to invoking the non-correcting mode (see at least [column 2, line 53-56] The synthesized pressure signal is corrected with the adjustment signal and used in place of the measured pressure signal during operation of the engine in a fault mode.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karpman in view of Skarvan and Peron.
Regarding claim 8
controlling the turbine engine using at least one actuator configured to operate at a plurality of different positions; (see at least [column 3, line 62-65] Actuator sensors 16 measure the state of actuators 14, where the actuator states (or positions) are related to the physical configuration of the various control elements in apparatus 11.)
measuring, via at least one engine sensor, an engine operating parameter; (3see at least [column 3, line 58-62] System sensors 15 measure operational parameters associated with apparatus 11. For example, fluid-based systems often include system sensors 15 that measure the working fluid pressure, temperature and flow at various axial and radial locations in the flow path.)98855US04 (U421293US)
generating, via an electronic hardware engine controller, at least one of a synthesized engine operating parameter, the synthesized engine operating parameters generated independently from the measured engine operating parameters; and (see at least [column 5, line 3-7] Modules 18 and 19 also utilize system parameters synthesized by CLM 12 to correct or recalibrate aberrant sensor signals, in order to provide more accurate and stable input to CLW 13. Alternatively, modules 18 and 19 replace failed sensor signals with synthesized values from CLM 12…)
controlling the at least one actuator based on the synthesized engine operating parameter in response to detecting a faulty actuator, a faulty actuator sensor, or a faulty engine sensor, (see at least [column 5, line 6-11] Alternatively, modules 18 and 19 replace failed sensor signals with synthesized values from CLM 12, or allow CLW 13 to deploy one actuator (or set of actuators) in order to compensate for another actuator (or set of actuators) that has failed.)

However, Skarvan teaches wherein the engine controller is configured to selectively operates in a correcting mode and a non-correcting mode, periodically calculates and monitors a corrector error parameter that is dynamically estimated based on outputs of an open-loop model (OLM) while operating in the correcting mode, compares the corrector error parameter to a threshold and determines a fault associated with the at least one engine sensor based on the comparison and (see at least [column 2, line 44-57] In yet another aspect of the present invention, a gas turbine engine is operated by sensing a gas pressure with a sensor to provide a measured pressure signal for operation of the engine in a non-fault mode…. The synthesized pressure signal is corrected with the adjustment signal and used in place of the measured pressure signal during operation of the engine in a fault mode… AND [claim 32, limitation-c] comparing the measured pressure signal and synthesized pressure signal to establish an adjustment signal corresponding to deviation of the engine from the nominal relationship during the non-fault mode…)
Thus, Karpman discloses a method for controlling an engine actuator and determining errors associated with an engine sensor and determining a faulty sensor. Skarvan teaches a method for calculating and monitoring the error parameter and comparing the value with a threshold value to determine a faulty sensor based on the comparison.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karpman and incorporate the teachings of Skarvan to calculate and monitor the error parameter and comparing 
Furthermore, Skarvan fails to explicitly disclose deactivating the correcting mode when detecting and diagnosing a single or dual channel failure associated with a sensor. However, Peron teaches wherein the engine controller is configured to deactivate the correcting mode in response to detecting the fault and perform a second diagnostic to determine if the fault is a single channel fault associated with the at least one engine sensor, or a dual channel fault associated with the at least one engine sensor (see at least [col. 5, line 26-31] The control unit 32 comprises onboard malfunction/drift correction means 34 for correcting a predetermined set of malfunctions and drifts of the engine and of the systems for acquiring the cylinder pressures and the engine shaft angle, for example poor calibration of a sensor, poor angular alignment, reversed connections, etc. AND [col. 16, line 31-39] If the malfunctions can be corrected, the central control means 530 deactivate the means 500, 502 and 516 and activate the onboard correction means 34 and the correction analysis means 540. The correction means 34 then receive the list Lmal of corrections to be effected and supply to the correction analysis means 540 the results of the correction. The correction analysis means 540 then evaluate the correction and supply in return their evaluation to the central control means 530. If the correction has failed, the central control means 530 activate the means 538 for sending the signal indicating that a servicing operation is necessary. If the correction has succeeded, the central control means 530 deactivate the correction means and the correction analysis means and then activate the means 518 and 520.) correction and supply in return their evaluation to the central control means 530. If the correction has failed, the central control means 530 activate the means 538 for sending the signal indicating that a servicing operation is necessary. If the correction has succeeded, the central control means 530 deactivate the correction means and the correction analysis means and then activate the means 518 and 520.)
Thus, Karpman in view of Skarvan discloses an engine controller that measures an engine operating parameter, like temperature, pressure, etc., and generates a synthesized version of said parameter which is used to calculate an error value between the original and synthesized parameters, and to detect sensor failure based on comparing an error value with a threshold value. Peron teaches deactivating the correcting mode when detecting and diagnosing a single or dual channel failure associated with a sensor.
Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Karpman in view of Skarvan to incorporate the teachings of Peron to deactivate the correcting mode when detecting and diagnosing a single or dual channel failure associated with a sensor. Doing so allows for sensor fault diagnostics and optimized engine usage.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karpman in view of Skarvan and Peron as applied to claim 8 above, and further in view of Bansal.
Regarding claim 9 as best understood, Karpman discloses the invention as stated above with respect to claim 8 but fails to explicitly disclose a method wherein the at least one engine sensor includes a first engine condition sensor and a second engine condition sensor. 
Skarvan discloses the method of claim 8, wherein the at least one engine sensor includes a first engine condition sensor and a second engine condition sensor, (see at least [column 2, line 27-32] In another aspect of the present invention, a gas turbine engine has a first sensor that provides a first pressure signal corresponding to gas pressure associated with performance of the engine. The system also includes a second sensor that provides a torque signal corresponding to torque produced by the engine.)
Thus, Karpman discloses a method for controlling a turbine engine through measuring engine operating parameters through sensors and detecting/correcting for component, sensors and actuators, failure. Skarvan teaches a gas turban engine with a first and second sensor for measuring specific engine parameters.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karpman to incorporate the teachings of Skarvan to include a method wherein the at least one engine sensor includes a first engine condition sensor and a second engine condition sensor. Doing so allows the method to establish two sensors for measuring engine parameters and conditions. 
Karpman fails to explicitly disclose determining whether the fault is one of a single channel fault associated with one of the first engine condition sensor or the second engine condition sensor, or a dual channel fault of both the first and second engine condition sensors. However, Bansal teaches wherein the single channel fault indicates either the first engine condition sensor and the second engine condition sensor is a faulty senor, and wherein the dual channel fault indicates both the first engine condition sensor and the second engine condition sensor are faulty sensors (see at least [col. 10, line 1-11] According to an embodiment in which the system supports both single channel error correction mode and graceful degradation mode, the system can continue to correct errors while at the same time reconfiguring to deactivate faulty channels. For example, if a data channel failed the data could be striped over the remaining six data channels and the parity channel could continue be used for error correction. However, if the system needed at least six data channels to meet bandwidth requirements if a second channel failed the parity channel would have to be deactivated which would eliminate the error correction capability at that point.)
Thus, Karpman in view of Skarvan discloses a method for determining errors associated with an engine sensor and determining a faulty sensor. Bansal teaches determining whether the fault is one of a single channel fault associated with one of the first engine condition sensor or the second engine condition sensor, or a dual channel fault of both the first and second engine condition sensors.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karpman in view of Skarvan and incorporate the teachings of Bansal to determine whether the fault is one of a single channel fault associated with one of the first engine condition sensor or the second engine condition sensor, or a dual channel fault of both the first and second engine condition sensors. Doing so allows for efficient detection of a faulty engine sensor.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karpman in view of Skarvan, Peron and Bansal as applied to claim 9 above, and further in view of Yerramalla et al. U.S. Pub. No. 2011/0286831 (“Yerramalla“).
Regarding claim 10 as best understood, Karpman in view of Skarvan, Peron and Bansal disclose the invention as stated above with respect to claim 9 but fail to explicitly disclose a method further comprising detecting at least one fault associated with at least one of the first engine condition sensor and the second engine condition sensor based on a comparison between a channel differential threshold value and a cross-channel mismatch value associated with first and second engine condition sensors. 
As shown in Equation (1), the gas path parameters delta is below the threshold value when a sensor failure is diagnosed at the step 130. and [Fig. 3A, #120] Is the gas path difference (Δy) less than or equal to an established gas path threshold value? and [Fig. 3B, #124, #130] The subsystem difference (Δz) is greater than an established subsystem parameter… Diagnose sensor failure.) Yerramalla teaches this method to compare the parameter difference with a preset threshold value in order to detect sensor failure.
Thus, Karpman in view of Skarvan, Peron and Bansal discloses a method for controlling a turbine engine through measuring engine operating parameters through sensors and detecting/correcting for component, sensors and actuators, failure. Yerramalla teaches a method to compare engine parameters difference with an established value to detect sensor failure by checking for mismatch of first and second sensor values with established values. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karpman in view of Skarvan, Peron and Bansal to incorporate the teachings of Yerramalla to include a method for detecting at least one fault associated with one of the first engine condition sensor and the second engine condition sensor in response to the cross-channel mismatch value exceeding channel differential threshold value. Doing so allows the method to compare the parameter difference with a preset threshold value to detect sensor failure.

Regarding claim 11 as best understood, Karpman in view of Skarvan, Peron, Bansal and Yerramalla disclose the invention as stated above with respect to claim 10 but fail to explicitly disclose a method further comprising detecting a single channel fault associated with one of the first engine condition sensor or the second engine condition sensor in response to the cross-channel mismatch value exceeding the channel differential threshold value.
Yerramalla further teaches a method further comprising detecting a single channel fault associated with one of the first engine condition sensor or the second engine condition sensor in response to the cross-channel mismatch value exceeding the channel differential threshold value (see at least [¶ 0035] As shown in Equation (1), the gas path parameters delta is below the threshold value when a sensor failure is diagnosed at the step 130. and [Fig. 3A, #120] Is the gas path difference (Δy) less than or equal to an established gas path threshold value? and [Fig. 3B, #124, #130] The subsystem difference (Δz) is greater than an established subsystem parameter… Diagnose sensor failure.) Yerramalla teaches this method to compare the parameter difference with a preset threshold value in order to detect sensor failure.
Thus, Karpman in view of Skarvan, Peron, Bansal and Yerramalla discloses a method for controlling a turbine engine through measuring engine operating parameters through sensors and detecting/correcting for component, sensors and actuators, failure. Yerramalla teaches a method to compare engine parameters difference with an established value to detect sensor failure by checking for mismatch of first or second sensor values with established values. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karpman in view of Skarvan, Peron and Bansal to further incorporate the teachings of Yerramalla to include a method for detecting a single channel fault associated with one of the first engine condition 

Regarding claim 12 as best understood, Karpman discloses the method of claim 11, further comprising replacing the measured engine operating parameter output from the faulty engine condition sensor with the synthesized sensor response, and controlling the position of the at least one actuator using the synthesized engine operating parameter and the measured engine operating parameter output from the non-faulty engine condition sensor ((see at least [column 5, line 7-11] Alternatively, modules 18 and 19 replace failed sensor signals with synthesized values from CLM 12, or allow CLW 13 to deploy one actuator (or set of actuators) in order to compensate for another actuator (or set of actuators) that has failed.)

Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Karpman in view of Skarvan, Peron, Bansal and Yerramalla as applied to claim 12 above, and further in view of Buck et al. U.S. Patent No. 7,302,942 (“Buck”).
Regarding claim 13 as best understood, Skarvan, Peron, Bansal and Yerramalla disclose the invention as stated above with respect to claim 12 but fail to explicitly disclose a method further comprising determining an expected sensor tolerance range of the first and second engine condition sensors; and determining a fault corresponding to at least one of the first and second engine condition sensors based on the expected sensor tolerance range.
Buck teaches a method further comprising determining an expected sensor tolerance range of the first and second engine condition sensors; and determining a fault corresponding to A particularly simple and reliable procedure for checking the plausibility is to detect an error of the temperature sensor or of the lambda sensor if at the present operating point of the internal combustion engine, a value pair derived from the signal of the temperature sensor and the signal of the lambda sensor is outside of a predetermined range of variation around the predetermined relationship.) Buck teaches the method to establish a tolerance range for the first and second sensors, while determining sensor failure by checking if sensor values are out of range.
Thus, Skarvan, Peron, Bansal and Yerramalla discloses a method for controlling a turbine engine through measuring engine operating parameters through sensors and detecting/correcting for component, sensors and actuators, failure. Buck teaches a method for detecting sensor failure by checking if sensor values are outside an established tolerance range.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skarvan, Peron, Bansal and Yerramalla to incorporate the teachings of Buck to include a method for determining an expected sensor tolerance range of the first and second engine condition sensors and determining a fault corresponding to at least one of the first and second engine sensors based on the expected sensor tolerance range. Doing so allows for the system to establish a tolerance range for the first and second sensors and determine sensor failure by checking if sensor values are out of the tolerance range.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karpman, Skarvan, Peron, Bansal, Yerramalla, and Buck as applied to claim 13 above, and further in view of Rauh et al. U.S. Pub. No. 2014/0352396 (“Rauh”).
Regarding claim 14 as best understood, Karpman, Skarvan, Peron, Bansal, Yerramalla and Buck disclose the invention as stated above with respect to claim 13 but fail to disclose a method further comprising detecting a dual channel fault of both the first and second engine condition sensors in response to the measured engine operating parameter deviating outside the expected sensor tolerance range.
However, Rauh teaches a method further comprising detecting a dual channel fault of both the first and second engine condition sensors in response to the measured engine operating parameter deviating outside the expected sensor tolerance range (see at least [¶ 0009] According to the present invention, at least the first sensor element has at least one first reliability range having an upper limit and/or a lower limit, which is related to the second physical quantity detected by the second sensor element. An instantaneous value of the first physical quantity detected by the first sensor element is recognized as plausible if an instantaneous value of the second physical quantity detected by the second sensor element lies within the corresponding first reliability range of the first sensor element.) Rauh teaches the method to detect failure of both engine sensors by comparing measurements to a preset threshold.
Thus, Karpman, Skarvan, Peron, Bansal, Yerramalla and Buck discloses a method for controlling a turbine engine through measuring engine operating parameters through sensors and detecting/correcting for component, sensors and actuators, failure. Rauh teaches a method for detecting failure in 2 engine condition sensors through comparing sensor parameter values to preset reliability limit consisting of an upper and lower limit. 


Regarding claim 15 as best understood, Karpman discloses a method further comprising replacing the measured engine operating parameters output from the first and second engine condition sensors with the synthesized engine operating parameter following detection of the dual channel fault; and adjusting the position of the at least one actuator based on the synthesized engine operating parameter (see at least [column 5, line 7-11] Alternatively, modules 18 and 19 replace failed sensor signals with synthesized values from CLM 12, or allow CLW 13 to deploy one actuator (or set of actuators) in order to compensate for another actuator (or set of actuators) that has failed.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668